Title: From George Washington to Samuel Chase, 27 August 1777
From: Washington, George
To: Chase, Samuel



Dear Sir
Wilmington [Del.] 27th Augt 1777

I am favd with yours of Yesterday. Colo. Richardsons Battalion was left in Maryland by order of Congress to keep the disaffected in the lower Counties in order, if their presence was necessary before, it is certainly much more so now. The Enemy are in want of many necessaries, with which those people would undoubtedly supply them if a watch is not kept over them—I do not therefore think myself at liberty to recall the Battalion, except I am ordered by Congress. I am Sir Yr most obt Servt

G.W.


P.S. Since writing the above I have yours of the 25th & am obliged for the Acct you give me of well affected & suspicious Characters, to which I shall attend. I have not an Engineer to spare to go to Baltimore. Several of those who came over with Monsr Du Coudray are not employed yet, by applying to him, he will be able to point out a proper person. One division of the Army already wants a Major Genl by Genl Lincolns going to the Northward, Genl Dehaas Vacancy has not been filled up & Genl Smallwood is ordered to Maryland, under those circumstances I cannot detatch another Genl Officer without injuring the service: The Board of War ought to give orders for the removal of the Continental Powder from the Neighbourhood of Baltimore, & if you will be kind enough to let Colo. Flower the Commissary Genl of Stores know of the flints at Baltimore he will purchase them if wanted. I am Sir &ca.

